 EXXON SHIPPING COExxon Shipping Co(A Division of Exxon Corporation)andExxon Seamen'sUnionCase 22-CA-15169October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 26 1988 Administrative Law JudgeStevenDavis issued the attached decisionTheGeneral Counsel filed exceptions and a supportingbrief and the Respondent filed a reply beefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedWilliam F Grant Esqfor the General CounselB Frank Flaherty Esqof Linden New Jersey for theRespondentDECISIONSTATEMENT OF THE CASESTEVEN DAVIS Administrative Law Judge Based ona charge filed by Exxon Seamen s Union (Union) on 3August 1987 a complaint was issued against Exxon Shipping Co (A Division of Exxon Corporation) on 3 November 1987The complaintallegesthatRespondent unilaterallydenied permission to the Union to participate in an onvessel governmental investigation into the disappearanceand presumed death of a unit employee without priornotice to the Union and without having afforded theUnion an opportunity to negotiate and bargain as the exclusive representative of Respondents employees withrespect to such acts and conduct and the effects of suchacts and conduct It was further alleged that such onvesselgovernmental investigations relate towageshours and other terms and conditions of employment ofthe unit and is a mandatory subject for the purposes ofcollective bargainingRespondents answer denied the material allegations ofthe complaint and set forth certain affirmative defensesA hearing was held before me on 8 February 1988 inNewark New JerseyOn the entire record including my observation of thedemeanor of the witnesses and after consideration of thebrief filed by the Respondent and the oral argumentmade by the General Counsel I make the followingFINDINGS OF FACTIJURISDICTION489Respondent a Delaware corporation and a whollyowned affiliate of Exxon Corporation is an Americanflag tanker operationwhichmaintains facilitiesatBayonne and Linden New Jersey During the past 12months its vessels have transported products valued inexcess of $50 000 to and from its New Jersey facilities directly to States outside New Jersey Respondent admitsand I find that it is an employer engaged in commercewithin meaning of Section 2(2) (6) and (7) of the ActRespondent also admits and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe ActIIALLEGED UNFAIR LABOR PRACTICESA Facts1BackgroundRespondent and the Union have had a collective bargaining relationship for about 10 yearsThe executive body of the Union consists of the sixmembers of the board of governors whose duties interalia are to negotiate contracts and monitor grievances Amember of the board of governors is a unit employeewho pursuant to the contract may be permitted to meetthe board with the Respondents representative or masterof the ship during working hours without loss of pay orinRespondents office 1 The contract further providesthat a member of the board of governors not assigned toa vessel may go aboard a vessel to confer with themasterA ship representative is a unit employee elected by themembers on that ship The representatives duties are tohandle all grievances represent the employees holdunion meetings and conduct safety meetings and investigationsThe representative has the contractual right tomeet with the Respondents representative on board or atRespondent s officeThis matter arose as a result of the disappearance ofemployee Gus Garcia from aboard Respondents shipwhich was at the time at sea He was not found after asearch and was presumed dead An investigation wasconducted by the Respondent and the U S Coast Guardthrough the interview of witnesses on board the shipThe Union requested permission to participate in the investigation and the request was denied by Respondent sofficialThe issues presented for decision are whether (a) theUnion had a right to participate in the governmental investigation and (2) Respondents denial of permissionconstituted an unlawful unilateral change in terms andconditions of employmentA review of other instances of employee fatalities orinjuries aboard Respondents various ships is instructiveIThe shipsmasteris thehighest rankingRespondentagenton boardship291NLRB No 89 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa February 1984Employee Lejano was struck by a line and killed Acrewmember called board of governors member JohnHillmanHillmanwho was not assigned to that shipboarded on 4 February and spoke to the crew 2 The following day 5 February he again boarded and took astatement from an employee He returned the followingday 6 February for the formal investigation 3Hillmantestified that he and the Coast Guard official went to themasters office aboard ship Hillman announced that hewanted to participate in the investigation by sitting in atthe hearing The master looked at the Coast Guard offscial and said thatHillman wasa union official The CoastGuard investigator said that he had no rejection The investigationwhich lasted several hourswas conductedby taking and recording the statements of witnesses whowere called into the master s officeMichaelHoffmansRespondents claims supervisorwho investigates bodily injury and property claims forRespondent testified that he independently investigatedthis incident for Respondent as part of Respondents owninvestigationHillman did not participate in that injuryb June 1984fEarly March 1987Union Official John Spencer was informed of employeeLopez death by Union Official Hillman Spencertraveled from Louisiana to meet the ship in Californiaand was present with Respondents investigator HoffmansCoast Guard Official Susan Wroten and a LosAngeles police coroner when they were greeted by Respondent s Captain Thomas The captain suggested thatthe investigation should beginin hisoffice and they allwent there The investigation then proceeded with witnesses being called Spencer told the investigators thatLopez was seen by a physician to whom he complainedof chest pains and the paint used on the ship The chiefmategave a copy of the paint can s label to the invest[gatorsThose assembled went to Lopez cabin andthereafter Spencer spoke to certain employees and leftthe shipSpencer testified at the Board hearing that he wascalled into the Lopez incident and wanted to be part ofthe investigation in order to learn whether paint was acause of Lopez illness or death He stated that about 6to 8 months before Lopez death several sailors complained of symptoms due to a new paint that was beingusedWhile employee Wenzel wascleaning atank he felland sustained fatal injuriesThe Coast Guard and Respondent investigated the incident The Union did not request to participate in the Coast Guard investigation anddid not participate in either probe However the Uniondid ask for the Respondents report on Wenzel s death inorder to see how many hours he worked before his fallc August 1984Employee Knotts was found dead in his cabin Respondent and Florida authorities investigated The Uniondid not request to nor did it participate in either investigationdMay 1985Injurieswere sustained by Respondents employeeswhile rescuing crewmen of another vessel Respondentand the Coast Guard investigated the incident TheUnion did not participate in either inquiry 4e June 1986Employee Sells was found dead in his cabin TheUnion was informed of this incident by a call from Respondent s labor coordinator An investigation was conducted by the FBI and the California Police DepartmentThe Union did not request participation in the investigation and it did not participate2The employees believed that the accident was caused by a reductionin the number of crewmembers from nine to five3 The investigation was supposed to have begun on 5 February butwas postponed I day*Although not expressly testified to it does not appear that the Unionrequested participation2 Instant caseLate March 1987About 3 weeks after Lopez death Spencer was advised by Respondent of the disappearance of employeeGarcia while at seaTimothy Leitzell Respondents Gulf Coast Fleet portcaptain testified that Respondents team consisting ofhimself two attorneys investigator Hoffmans and twootherswas aware that Spencer would appear at thescene and would want to participate in Respondents investigationThey decided before Spencer s arrival thathe would not be permitted to do so The reason for thisdecision according to Hoffmans was that the Union hadnever before participated in Respondents investigationHoffmans conceded however that Spencer had been apart of the Coast Guard and police department inquiriesintoLopez death only 3 weeks before Leitzell deniedknowing then that Spencer had participated in the governmental investigation of Lopez deathSpencer arrived at the dock Present were CoastGuard OfficialWroten and Respondents personnel setforth above Leitzell asked Spencer why he was presentHe replied that he wanted to be part of the investigation 5 Leitzell then refused permission for him to do soSpencer protested that the Union should be involvedLeitzell then told Spencer that he could board ship butthat he could not speak to any one about Garcia untilafterour investigation was concluded at which timehe would be advised of the findings Spencer boardedwith the others He did not ask Wroten for permission toparticipate in the Coast Guard investigation because he5 Leitzell stated thatSpencer asked to participateinyour investigationRegardlessof the versioncredited it is clear that Leitzell had determinednot topermit Spencer s participation in any investigation EXXON SHIPPING COhad been accepted at the Lopez inquiry at which Wrotenwas present Spencer complied wtih Leitzell s instructionThe investigation was conducted in the captains officewhere employees were called in and interviewed byCoastGuard OfficialWrotenAt times during thoseinterviewsRespondents investigator Hoffmans was alsopresent and the investigations by Respondent and theCoast Guard were in effect jointly conducted At othertimesHoffmans left the captains office and separatelyinterviewed witnesses out of Wroten s presence 6About 9 hours after they boarded Leitzell told Spencer that the investigation had ended and that the determination was that this was a missing at sea incident forwhich no explanation could be found Thereafter Spencer spoke to 10 or 11 employees (a majority of the crew)about Garcia 73Related factsA ship representative or an acting representative wasaboard in each of the seven incidents set forth aboveSpencer stated that although the acting ship representative could have conducted an investigation on behalf ofthe Union concerning Garcia s disappearance he (Spencer) believed that he should participate in the formal investigation because of his (a) personal friendship withGarcia for 16 or 17 years and (b) doubts concerningLopez death Spencer believes that the Union should beinvolved in the investigation of any fatalitiesHe notedthat before Lopez demise the Union accepted Respondent s explanationof deaths of workers but now he isskeptical of Respondents reportsThe Union did not file a grievance protestingits denialof participation in governmental or company investigations and during collective bargaining negotiations conducted in the past and as recently as the summer of1987made no formal demand that it be permitted toparticipate in such investigationsThe Union could conduct and has of course conducted its own investigations into at least the fatalities involving Lejano Lopez and GarciaRespondents labor relations coordinatorDavidWalker testified that safety is a condition of employment and that Respondent and the Union entered into ajoint safety initiative programThe contract providesgenerally that Respondent shall provide safe workingconditions and the Unionshall urge itsmembers to promotesafety practicesThe contractalso statesthat theemployees attend safety training programs as requiredWalker also stated that union representatives participate in certain safety investigationsHowever he couldfind nolanguage inthis contract or any other contract ofthose he reviewed in the industry which granted a right6 Captain Leitzell described the inquiry in the captains office as Respondent s investigation at which all officers and crew were interviewedand the Coast Guardsat inon our investigations'Thereafter three collisions occurred between Respondents ships andother vessels There was no evidence of any injuries or fatalities to Respondent s employees and I therefore believe that evidence that theUnion did not participate in the governmental investigations of thosecrashes is irrelevant491to a union to participate in a company or governmentalinvestigation into deaths or other incidentsUnion official Spencer stated that the practice followed in such incidents is to have the ship representativepresent if he wishes at the interview of witnesses by themasterHowever no specificinstanceswere testified toThe Coast Guard is required to be notified of anymarine casualtywhich includes loss of lifeAn investigating officer is then assigned to investigate and determine the cause of the accident and make recommendationsThe officer has the power to subpoena witnessesPursuant to the Coast Guard Manne safety manualparties in interest have a right to be present at the investigationParties in interest are defined as persons havingdirect interest in the investigation including vesselowners and masters whose rights may be adversely offected by the proceedings and who are so named so thatthey have an opportunity to protect themselves or ifthey are responsible for or contributed to the casualtyThe manual states that unions in general are not parties in interestThe U S Code of Federal Regulations provides thatParties in interest shall be allowed to be reprerented by counsel to examine and cross examinewitnesses and to call witnesses in their own behalfWitnesses who are not parties in interest may beassisted by counsel for the purpose of advising suchwitnesses concerning their rights however suchcounsel will not be permitted to examine or crossexamine other witnesses or otherwise participate inthe investigationJames Atkinson a marine consultant and former CoastGuard official called by Respondent testified that theCoast Guard investigating officer exclusively determineswho will participatein a marinecasualty investigationHe added that an agreement between a vessel owner anda union that a union representative should participate insuch an investigation would not be binding on or enforceable against the investigating officerIIIANALYSIS AND DISCUSSIONSA Mandatory Subject ofBargainingRespondent argues that the subject of this dispute theUnions right to participate in governmental investigation is not a mandatory subject of bargaining I do notagreeAs stated inPeerless Publications283 NLRB 335(1987)Labor law presumes that a matter which affectsthe terms and conditions of employment will be a subjectof mandatory bargainingSections 8(a)(5) and 8(d) of the Act limit the obligationto bargain to matters of wages hours and other termsand conditions of employment Congress did not limitthose terms to any specific areas but left to the Board thefunction of defining what subjects the parties must bargain over Generally if the topic settles an aspect between the employer and the employeesPittsburgh PlateGlass Co404 U S 157 178 (1971) or regulates the relationbetween themNLRB v Borg Warner Corp356US 342 (1958) that matter is a mandatory subject of 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargaining InFirstNational MaintenanceCorp v NLRB452 U S 666 677-678 (1981) the Supreme Court statedThe aim of labeling a matter a mandatory subjectof bargaining rather than simply permitting but notrequiring bargaining is to promote the fundamentalpurpose ofthe Act bybringing a problem of vitalconcern to labor and management within the framework established by Congress as most conducive toindustrial peaceFibreboard379 U S at 211 Theconcept of mandatory bargaining is premised on thebelief that collective discussions backed by the partieseconomic weapons will result in decisions thatare better for both management and labor and forsociety as a wholeThe Supreme Court also held in that case that the subject for discussionmust be amenable to resolutionthrough the bargaining processThe General Counsel argues that the Union s right tobe present at governmental investigations constitutes asafety issue inasmuch as the Union has a strong interestin ensuring that the employees it represents work in asafe environment and that Respondent fulfills its obligation to provide a safe workplace In furtherance of itsduty to represent the employees the Union according tothe General Counsel has the right to be present at thegovernmental investigation of worker fatalities SeeHercules Inc281 NLRB 961 (1986)The Board inHolyokeWater Power Co273 NLRB1369 1370(1985) stated thathealth and safety conditions are a term and condition of employment aboutwhich an employer is obligated to bargain on requestIn additionwhen as here employees are called in bya respondent for questioning about a coworkers deathand presumably asked about their wherabouts activitiesand knowledge of the circumstances surrounding the fatality the Union similarly has a strong interest in protecting the employees and the workers have a need tobe represented by the union during such interviews SeeNLRB v Weingarten Inc420 U S 251 (1975)Whether the governmental inquiry at issue is called asafety matter or an investigatory interview of employeesitclearly relates to a term or condition of employmentand as such is a mandatory subject of bargainingRespondent argues that the Union s presence at governmental investigations is not amenable to resolutionthrough the bargaining process and that enforcement ofany bargaining order that may be issued would be futileIdisagreeAlthough the Coast Guard investigating officer has the right to determine who should be present andwho must be present by his designation as a necessarypartyat the inquiry the regulations received in evidence contain no prohibition against the appearance atthe inquiry of any person or organizationThe regulation that unions are not generally considered necessary parties simply means just that-that theirpresence is not ordinarily considered to be requiredNecessary parties are those who may have caused orcontributed to the casualty or those who are so named topermit them the right to be represented by counsel inorder to protect themselves Thus that regulation doesnot prohibit a union s presence at the investigation TheCoast Guard official did not prevent the Union from participating in two investigations and it has participated inthoseDuring one investigationLejano the CoastGuard official expressly stated that he had no objectionto the Union officials presenceOf course what happened here was that Respondentforeclosed the Union from participation in the Garcia inquiry by prohibiting its attendance at the session ThusRespondents argument that this matter is not amenableto resolution through bargaining is without meet Bargaining could result in an agreement between Respondent and the Union that a union representative could bepresent at the governmental investigation Although suchan agreement would not be binding or enforceable onthe governmental official the decision would be up tothe agent to permit or deny the Union s presence Thefact that the Union was allowed to be present at two inquines and not prohibited from any of them is some evidence that the Coast Guard would continue to permit itsattendanceRespondents summary exclusion of Spencerfrom the Garcia inquiry precluded the Coast Guardagent from even considering whether Spencer could bepresentThusbargaining over this matter would not be futileas Respondent and not the Government agent initiallydetermines whether the Union may participate in the investigationFordMotorCo v NLRB441US 488(1979) in which the Supreme Court rejected the employer s argument that bargaining over food prices in its cafeterra would be futile because the prices are set by athird party supplierSeeSuffolkChildDevelopmentCenter277NLRB 1345 1348 (1985)B Unilateral ChangeAn employer violates it duty to bargain in good faithwhen it unilaterally changes the terms and conditions ofemployment of its employees without discussions withtheir representativeNLRB v Katz369 U S 736 (1962)The main issue to be decided therefore is whether thedenial of permission to the Union to participate in thegovernmental investigation of Garcia s death constitutesa change in the employees terms and conditions of employment In order for this action to be considered achange a past practice that permission was granted andparticipation occurred must be established Such a determination is far from clearThe General Counsel alleges that a past practice hasbeen established based on the February 1984 and March1987 participation of the Union in the governmental investigations of the deaths of Lejano and Lopez respectivelyIn the interim three other fatalities occurred-in Julyand August 1984 and June 1986 as to which the Uniondid not request participation and did not participate inthe governmental probe Although the Union s failure torequest participationor to participate does not provethat it abandoned or waived any right to take part in thisinquiry it does tend to show the absence of an established past practice of union attendance in each governmental investigation into worker deaths EXXON SHIPPING CO493On the other hand LeitzellsactionsinMarch 1987are somewhat suspicious The asserted reason for denying permission to Spencer to participate in the investigation of Garcia s disappearance was that the Union hadnever before been permitted such participationNeverthelessHoffmans who had been part of themanagementmeeting atwhich the decision to exclude Spencer wasmade knew that Spencer had participated at the Lopezinvestigation 3 weeksearlierItalso seemsthat the elaborate (a) forewarning ofLeitzell that Spencer was expected to arrive and ask toparticipate in the investigation and (b) caucus of six management officials including two attorneys at dockside todecide how to respond to Spencer s anticipated requestcombined with Hoffmans and therefore Respondent sknowledge that Spencer had so participated only 3weeks earlier leads to the conclusion that Respondentdid indeed know that the Union had participated beforein a governmental investigation and sought to stop its attendance againThe warning to Leitzell and the dockside planningmeeting thus could be viewed as undertaken to institute achange to stop the practice to prevent the Union s continued participation in the investigation which wouldhave occurred as it did before but for Leitzell s denial ofpermission to SpencerInWhirlpool Corp281NLRB 17 (1986) the Boarddismissed a complaintalleging anunlawful unilateralchange The change alleged was that the employer haddeparted from its past practice of producing witnesses atsuspensionhearingsor postponing the hearings if thewitnesseswere unavailableThe Board held that theGeneral Counsel did not meet its burden of demonstratingan established past practice or understandingandthat the employerwas not shown to have undertakenthrough past practice or mutual understanding an obligation to produce such witnesses Id at fn 1The Board has historically required that the changecomplained of must be of an activity which has beensatisfactorily establishedby practice or custom an established practicean established condition of employmentGranite City Steel Co167 NLRB 310 315 (1967)Chefs Pantry274 NLRB 775 (1985) a longstandingpracticeBrotherhood of Locomotive Firemen168 NLRB677 680 (1967) SeeGulf States261NLRB 852 862(1982)Regarding the payment of Christmas bounses theBoard has held that such funds that have been paid withregularity over an extended period of time constitutes amandatory subject of bargainingHenry Vogt Machine190 NLRB 122 (1971)Here I do not believe that the General Counsel hasmet his burden of proving an established past practice orunderstandingThe two instances in which the Unionparticipated in governmental investigations in February1984 and March 1987 are too remote in time and toointermittent in their occurrence to demonstrate an established practiceThis is especially so where in the interim no union participation occurred in three similar investigationsIt simply cannot be said that because of the Union sparticipation in two such investigations in 3 years thatRespondent and the Union maintained a longstanding orestablished practicepolicyor understanding that theUnion could participate in governmental investigations ofworker fatalitiesAccordingly as I find that Respondent had no pastpractice of permitting union representative at governmental investigations it did not unlawfully unilaterallychange any practice by refusing permission to the Unionto participate in the March 1987 investigation of Garcia sdisappearance and presumed deathAccordingly I will recommened that the complaint bedismissedCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the Act3) The General Counsel has failed to establish by apreponderance of the evidence that Respondent violatedthe Act as alleged in the complaintOn these findings of fact and conclusions of law andon the entire record I recommend the following8ORDERThe complaintis dismissed9 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes